eckDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-9-16, 18-22 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a beacon for providing instructions to an autonomous agent, the beacon comprising: a non-transitory computer-readable storage medium having stored thereon an instruction to an autonomous agent, the autonomous agent including a machine; an electronic controller communicatively coupled to the non-transitory computer- readable storage medium; and an output arrangement which is configured to output a machine-readable signal, the output arrangement including a road sign, wherein the electronic controller is configured to operate the output arrangement such that the machine-readable signal output by the output arrangement comprises the instruction to the autonomous agent, the machine-readable signals activating the autonomous agent to react to the road sign, wherein the machine-readable signal comprises at least one of: visual indicia which are orthogonal to indicia used in human language; and audible sounds which are orthogonal to sounds used in human language as disclosed in independent claims 1, 10, 11, and dependent claims 2-6, 8-9, 12-16, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661